Citation Nr: 1737771	
Decision Date: 09/07/17    Archive Date: 09/19/17

DOCKET NO.  13-21 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for a left knee disability.

2. Entitlement to service connection for a right knee disability.

3. Entitlement to service connection for a back disability.

4. Entitlement to service connection for a right heel disability.

5. Entitlement to service connection for an acquired psychiatric disorder, to include the question of whether new and material evidence has been received to reopen a claim for service connection for a nervous condition.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney



ATTORNEY FOR THE BOARD

A. Dean, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to October 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and September 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The appeal was last before the Board in May 2015, when the Board reopened the previously denied claims of service connection for left and right knee disabilities and remanded the underlying claims, as well as the claims for service connection for a back disability and a right heel disability, for further development.  The issue of whether new and material evidence had been submitted to reopen a claim of service connection for an acquired psychiatric disorder was remanded for issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1. The Veteran's pre-existing left knee disability is not related to the currently diagnosed left knee disability; left knee arthritis was not manifested in service or within one year of service, and is not shown to be related to his service.

2. The Veteran's right knee disability was not manifested in service or within one year of service, and is not shown to be related to his service.

3. The Veteran has not been diagnosed as having a right heel disability.

4. The Veteran's back disability was not manifested in service or within one year of service, and is not shown to be related to his service.

5. An unappealed November 1988 rating decision denied service connection for a nervous condition based on a finding that it was part of the diagnosed mixed personality disorder for which the Veteran was discharged from service.

6. Evidence received since the November 1988 rating decision includes a medical statement indicating an acquired psychiatric disorder was incurred in service; this evidence is neither cumulative nor redundant and raises a reasonable possibility of substantiating the claim.

7. It is reasonably shown that the Veteran has an acquired psychiatric disorder that had its onset in service.


CONCLUSIONS OF LAW

1. Service connection for a left knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 3.309 (2016).

2. Service connection for a right knee disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

3. Service connection for a right heel disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

4. Service connection for a back disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5. New and material evidence has been received, and the claim of service connection for an acquired psychiatric disorder may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

6. Service connection for an acquired psychiatric disorder is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Given the favorable action taken herein with respect to the claim for service connection for an acquired psychiatric disorder, no further discussion of the VCAA is required with respect to that claim.

The notice requirements have been met with regard to the remaining claims.  March 2009 and July 2009 letters notified the Veteran of the information needed to substantiate and complete his claims for service connection, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain.  He was also provided notice as to how VA assigns disability ratings and effective dates.  As the RO issued these notification letters prior to the adjudication of the issues, the notice was timely.

VA has satisfied the duty to assist.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  The service treatment records, post-service treatment records, and Social Security Administration (SSA) records have been obtained.  VA examinations were obtained and are adequate to decide the claims.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, the examinations substantially complied with the remand requests.  Stegall v. West, 11 Vet. App. 268 (1998).

No additional pertinent evidence has been identified by the Veteran as relevant to the issues adjudicated herein.  The Board is satisfied that evidentiary development is complete; VA's duties to notify and assist are met.  The Veteran is not prejudiced by the process in this matter.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran has a disability resulting from an injury incurred or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease in line of duty, in active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  Disabilities diagnosed after separation will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

When a chronic condition (e.g., arthritis) is present, a claimant may establish the second and third elements by demonstrating continuity of symptomatology.  38 C.F.R. § 3.303 (b).  Certain chronic diseases (e.g., arthritis) may be presumptively service connected if they become manifest to a degree of 10 percent or more within one year of leaving qualifying military service. 38 C.F.R. §§ 3.307, 3.309.

The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2016).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt in resolving each such issue shall be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claims.

I. Left Knee Disability

The Veteran contends he has a left knee disability due to service.  His service medical records show that a left knee disability existed prior to service.

A pre-existing injury or disease is considered to have been aggravated by active service where there is an increase in disability during such service, unless clear and unmistakable evidence shows that the increase in disability is due to the natural progress of the disease. 38 U.S.C.A. § 1153 ; 38 C.F.R. § 3.306.

Specifically, the Veteran's service medical records reflect complaints of left knee pain, including an initial left knee injury that occurred while playing softball in 1981, so before service.  He also reported he re-injured the knee playing basketball prior to service, and that he had an arthroscopy.  In March 1985 service medical records, the Veteran reported his knee felt worse since his service entrance.  On his July 1985 Chapter 5 Report of Medical Examination, his lower extremities were noted as normal, although the examiner noted a left knee arthroscopy scar.  The examiner also noted the Veteran had internal derangement of the left knee, which was surgically repaired and existed prior to service.  On his Report of Medical History at the same time, the Veteran reported he had "trick" or locked knee, and indicated he did not know whether he had arthritis, rheumatism, or bursitis.

On July 2015 VA examination, the examiner noted the Veteran had left knee joint osteoarthritis.  The examiner noted the Veteran denied knee problems prior to service, and stated he felt it was due to basic training and carrying gear.  The examiner opined it was less likely than not that a knee condition was related to service.  In making this determination, the examiner noted there was no evidence of post-service knee treatment until approximately 2005, so 20 years after service discharge.  The examiner also stated the Veteran worked in active jobs for 30 years post-service, and that 1988 knee x-rays were normal.

In a December 2015 VA medical opinion, the examiner noted the claimed left knee disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  Specifically, the examiner noted the Veteran had a pre-existing left knee condition by clear and convincing medical documentation, as he twice injured his left knee playing sports prior to active duty service, and he had an arthroscopy prior to service.  The examiner also stated the service medical records did not document that the Veteran's pre-existing left knee injury was aggravated beyond its natural progression by service, or that he suffered a new left knee injury.  The examiner reported that left knee arthritis was not documented during service, is a distinct and separate diagnosis from the pre-existing left knee condition, and is also not related to service. As the examiner indicated that the current disability was separate from that in service, the Board finds that there need not been any further clarification as to whether there was clear and unmistakable evidence that the pre-existing disability was aggravated by service; here, this highly probative evidence indicates that the two disabilities are unrelated, therefore, foreclosing this theory of entitlement.

The Board finds that the evidence of record does not support a finding of service connection for a left knee disability.

The Board finds the December 2015 VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's left knee disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history, including his two knee injuries prior to service, and found that a left knee disability, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury, or illness.  The examiner also found that the Veteran's current left knee arthritis was not related to service, to include the left knee disability that pre-existed service.  The examiner noted the Veteran's treatment records did not indicate diagnosis or treatment of left knee arthritis until many years after service.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing a left knee disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide opinions as to the etiology of a left knee disability.  Jandreau, 492 F.3d 1372.  Moreover, the Board does not find the Veteran's statements during the December 2015 VA examination denying left knee problems prior to service credible, as the statements are inconsistent with the contemporaneous service medical records, showing the Veteran had two left knee injuries and surgery prior to service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a left knee disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II. Right Knee Disability

The Veteran contends he has a right knee disability due to service.

His service medical records reflect an April 1985 complaint of right knee pain.  On his July 1985 Chapter 5 Report of Medical Examination, his lower extremities were noted as normal.  On his Report of Medical History at the same time, the Veteran reported he had "trick" or locked knee, and indicated he did not know whether he had arthritis, rheumatism, or bursitis.

On July 2015 VA examination, the examiner noted a diagnosis of right knee joint osteoarthritis, which the Veteran attributed to basic training and carrying gear.  The examiner opined it was less likely than not that a knee condition was related to service.  In making this determination, the examiner noted there was no evidence of a specific in-service knee injury or knee treatment until approximately 2005, so 20 years after service discharge.  The examiner also stated the Veteran worked in active jobs for 30 years post-service, and that 1988 knee x-rays were normal.

The Board finds that the evidence of record does not support a finding of service connection for a right knee disability.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's right knee disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's right knee disability was related to service.  The examiner also noted the Veteran first sought treatment many years after service, indicating no evidence of arthritis within a year of service discharge or continuity of symptomatology.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing a right knee disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of a right knee disability.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a right knee disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert, 1 Vet. App. 49.

III. Back Disability

The Veteran contends he has a back disability due to service.

The Veteran's service treatment records do not reflect complaints of back pain.  On his July 1985 Chapter 5 Report of Medical Examination, his spine was noted as normal.  On his Report of Medical History at the same time, the Veteran reported he had recurrent back pain.

On August 2015 VA examination, the examiner noted the Veteran was diagnosed with degenerative arthritis of the lumbar spine in 2007.  An etiological opinion was not provided.

In a November 2015 addendum, the August 2015 VA examiner opined that a back disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The examiner noted that while the Veteran reported recurrent back pain on his July 1985 Chapter 5 examination, clinical evaluation of his spine at that time was normal.  The examiner stated the service records were silent for direct injury or trauma to the back, and diagnosis, treatment, or management of back problems.  Post-service medical records indicate the Veteran reported his chronic back pain began in the 1990s.  Private medical records reflect an onset of January 1997, so many years after service separation.

The Board finds that the evidence of record does not support a finding of service connection for a back disability.

The Board finds the VA examiner's opinion to be the most probative evidence of record regarding the relationship between the Veteran's back disability and service.  The examiner expressed familiarity with the record and provided a clear explanation of the rationale.  The examiner outlined the Veteran's medical history and found it less likely than not that the Veteran's back disability was related to service.  The examiner also noted the Veteran's medical records reflect an onset date in the 1990s, so not indicative of arthritis within a year of service discharge or continuity of symptomatology.  The opinion is fully articulated with clear conclusions based on accurate factual foundation and supported by sound reasoning.  The Board finds no reason to question the provider's expertise or the rationale given.

The Board has also considered the statements from the Veteran attributing a back disability to service.  However, the evidence of record does not demonstrate that the Veteran has the requisite medical training, expertise, or credentials needed to provide a diagnosis or a competent opinion as to medical causation.  The question of causation involves a complex medical question, and he does not have the medical expertise to provide such an opinion.  Therefore, he is not competent to provide an opinion as to the etiology of a back disability.  Jandreau, 492 F.3d 1372.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for a back disability.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107 (b) (West 2002); Gilbert, 1 Vet. App. 49.

IV. Right Heel Disability

The Veteran contends he has a right heel disability due to service.  His service treatment records confirm complaints of heel pain.

On August 2015 VA examination, the Veteran reported constant right heel aching and throbbing that worsened after standing or sitting for longer than ten minutes.  After examination, the examiner opined the Veteran did not have a current diagnosis associated with his right heel.

In a November 2015 addendum opinion, the examiner noted that the Veteran's heel pain in service was transient, and his July 1985 separation examination was silent for a heel condition.  Post-service medical records also did not document treatment for a heel disability.  The August 2015 VA examination showed no evidence of edema or deformity of the heel.  For these reasons, the examiner opined it was less likely as not that the Veteran had a diagnosis of a right heel condition that was incurred in or caused by service.

In the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  The Veteran has not submitted any medical evidence that shows he has a diagnosed right heel disability.  The August 2015 VA examiner specifically stated the Veteran did not have a right heel disability.  Although the Veteran is competent to discuss symptoms, he is not competent to provide statements regarding the diagnosis of any such disability.  To the extent the Veteran contends he has right heel pain, generally, pain is not a disability for which service connection can be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999); see also Brammer, 3 Vet. App. at 225.  

Here, because there is no diagnosis of a right heel disability, service connection cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  The competent evidence is against a finding of a right heel disability at any time relevant to the appeal period.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

V. Acquired Psychiatric Disorder

The Veteran's original claim of entitlement to service connection for a psychiatric disorder, claimed as a nervous condition, was denied in November 1988 on the basis that it was part of the diagnosed mixed personality disorder for which the Veteran was discharged from service, and a personality disorder is not a compensable disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 38 C.F.R. § 3.303(c).  The decision became final because the Veteran did not initiate an appeal or submit new and material evidence within one year of the determination.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.1103 (2016).

However, a final decision shall be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2014).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The standard of whether new and material evidence raises a reasonable possibility of substantiating a claim is a low threshold.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Since the January 2008 claim to reopen the claim for service connection for a psychiatric disorder, claimed as a personality disorder, the Veteran has submitted a clinical evaluation from a private psychologist, opining that the Veteran's in-service diagnosis of a personality disorder was incorrect, and that he has persistent depressive (dysthymic) disorder with anxious distress features that more likely than not began in service.  As this evaluation was submitted after the final November 1988 rating decision and relates to the lacking element of a compensable disability, it is new and material.

Accordingly, new and material evidence having been received, the Board finds that the claim for service connection for an acquired psychiatric disorder is reopened.

Moreover, after this review of the evidence, resolving all reasonable doubt in the Veteran's favor, the Board grants service connection for an acquired psychiatric disorder.  In summary, the Veteran currently has a diagnosis of persistent depressive (dysthymic) disorder with anxious distress.  As to the remaining element, the evidence is in equipoise as to the etiology of the persistent depressive disorder.  While a September 2010 VA examiner noted a depressive disorder was not related to service, the private clinical evaluation discussed previously found otherwise.  After careful review of the probative opinion evidence, the Board finds that the positive and negative opinion evidence is at least in relative equipoise, and on this basis grants service connection for an acquired psychiatric disorder.  As such, the Board grants the benefits sought.




							

ORDER

Entitlement to service connection for a left knee disability is denied.

Entitlement to service connection for a right knee disability is denied.

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a right heel disability is denied.

New and material evidence has been received to reopen the claim for a nervous condition.  

Entitlement to service connection for an acquired psychiatric disorder is granted. 



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


